Citation Nr: 1212676	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  08-11 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating for benign prostate hypertrophy with urinary hesitancy (previously evaluated as recurrent priapism), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from August 1997 to September 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in October 2007, a statement of the case was issued in March 2008, and a substantive appeal was received in March 2008.   

The Veteran presented testimony at a Board hearing in March 2012.  A transcript of the hearing is associated with the Veteran's claims folder. 

The Veteran also appealed the issue of entitlement to higher ratings for patellofemoral syndrome of the right and left knees.  He withdrew these appeals by way of a written statement submitted at his March 2012 hearing.  Consequently, these issues are not before the Board. 

The issue of entitlement to service connection for a psychiatric disability (to include anxiety and depression) as secondary to his service connected benign prostate hypertrophy been raised by the record.  Specifically, the Veteran stated at his March 2012 Board hearing that the disability causes him mental stress and depression.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

The Veteran's benign prostate hypertrophy with urinary hesitancy is not manifested by daytime voiding interval between one and two hours, or awakening to void three to four times per night; is not manifested by urinary retention requiring intermittent or continuous catheterization; is not manifested by a recurrent, symptomatic urinary tract infection requiring drainage/frequent hospitalization (i.e., greater than two times per year), and/or requiring continuous intensive management; and does not require the wearing of absorbent materials. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected benign prostate hypertrophy with urinary hesitancy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.115a and Code 7527 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated October 2006.

The United States Court of Appeals for Veterans Claims (Court), in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.

The Board points out that the U.S. Court of Appeals for the Federal Circuit reversed the Court's holding in Vazquez, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Reviewing the October 2006 and September 2008 correspondences in light of the Federal Circuit's decision, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claim.

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained service treatment records, assisted the appellant in obtaining evidence, afforded the Veteran physical examinations in October 2006 and December 2009, obtained medical opinions as to the severity of disability, and afforded the appellant the opportunity to give testimony before the Board.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  

Increased Ratings

The present appeal involves the Veteran's claim that the severity of his service-connected benign prostate hypertrophy with urinary hesitancy warrants a higher disability rating.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  
 
Pursuant to Diagnostic Code 7527, prostate hypertrophy is to be rated as voiding dysfunction or urinary tract infection, whichever is predominant.  

For voiding dysfunction, the minimum 20 percent rating requires the wearing of absorbent materials which must be changed less than 2 times per day.  A 40 percent evaluation contemplates requiring the wearing of absorbent materials which must be changed 2 to 4 times per day.  The maximum 60 percent rating contemplates requiring the wearing an appliance or absorbent materials which must be changed more than 4 times per day.  38 C.F.R. § 4.115a.

Under urinary frequency, a 10 percent rating is warranted for daytime voiding interval between two and three hours, or awakening to void two times per night.  A 20 percent rating is warranted for daytime voiding intervals between one and two hours, or awakening to void three to four times per night.  The maximum rating based on urinary frequency is 40 percent rating, which is assigned for daytime voiding intervals less than one hour, or awakening to void five or more times per night.  Id. 

A 10 percent rating is warranted for obstructive voiding with marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of: (1) post void residuals greater than 150cc; (2) uroflowmetry showing markedly diminished peak flow rate (less than 10cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilatation every 2 to 3 months.  A 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.  Id.  

A urinary tract infection manifested by poor renal function is to be rated as renal dysfunction.  Otherwise, 38 C.F.R. § 4.115a provides for the assignment of a 30 percent evaluation when the evidence demonstrates a recurrent, symptomatic urinary tract infection requiring drainage/frequent hospitalization (i.e., greater than two times per year), and/or requiring continuous intensive management. Assignment of a 10 percent evaluation is warranted for a urinary tract infection that requires long- term drug therapy, 1 - 2 hospitalizations per year, and/or requiring intermittent intensive management.  Id.

At the Veteran's March 2012 Board hearing, he noted that his disability was previously evaluated as priapism.  He developed priapism as a result of medication he was taking (cardura) that was supposed to help shrink the prostate.  He has been taken off of the medication and no longer suffers from priapism.  He continues to have a slightly enlarged prostate that makes it difficult for him to urinate.  The Veteran's representative noted that a cytoscopy indicated that there might be some narrowing of the urethra.  The Veteran testified that his difficulty urinating causes him problems at work as someone who resurfaces optical lens glass (for telescopes, satellites, etc.).  He stated that when he takes breaks to use the restroom, the breaks end up lasting 20-30 minutes.  He worries about his ability to keep his job when he takes such lengthy breaks.  It does not appear that the disability causes the Veteran to miss time from work.  When asked, the Veteran stated that two or three times, he took off 1-2 days.  He then added that that was in the past.  He testified that he believes that a 10 percent rating is insufficient to compensate a 33 year old who has to deal with hematuria and urinary incontinence. 

As noted in the introduction, the Veteran also testified that the disability has affected his psyche, because he (only 33 years old) is worried about future complications (possibly developing cancer).  He also noted that he is under stress from taking care of his wife who has multiple sclerosis.  Finally, he reported that there is the stress of worrying that his co-workers will raise the issue of his extended breaks to management.   

The Veteran underwent a VA examination in July 2005.  He reported that he frequently has to urinate; but that he has problems starting urination and has a hesitant stream.  He denied incontinence, weakness, weight loss, renal colic, lack of energy, limitation of exertion, bladder stones, lack of appetite, recurrent urinary tract infections, or frequent infection.  He never had urinary catheterization, dilation, or drainage.  He had not been hospitalized in the past 12 months.  There was no functional impairment or lost time from work.  During the examination, he had an episode of priapism; and the examiner diagnosed him with recurrent priapism.

A November 2006 treatment report reflects that the Veteran was treated by a urologist.  The examiner noted that the Veteran did not have nocturia, urgency, or incontinence.  He always had hesitancy; he had a slow stream and incomplete emptying sometimes; and he had straining most of the time.  He had no gross hematuria.     

A May 2008 treatment report reflects that the Veteran's history of severe hesitancy began in high school, but worsened at the completion of boot camp.  He stated that he cannot urinate in a public place without using a stall.  He continued to report occasional poor and/or interrupted stream.  He reported one time nocturia; and he denied dysuria and hematuria.   

The Veteran underwent another VA examination in December 2009.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran reported that he has had urinary dribbling since service.  Since he stopped taking cardura, he has not had any sexual dysfunction.  He stated that he is not currently taking any medication.  He also denied hematuria and incontinence.  He does not wear pads.  He was assessed with benign prostate hypertrophy.  

The Board notes that in order to warrant a rating in excess of 10 percent, the Veteran's disability would have to require the wearing of absorbent materials; be manifested by daytime voiding interval between one and two hours, or awakening to void three to four times per night; manifested by urinary retention requiring intermittent or continuous catheterization; or manifested by a recurrent, symptomatic urinary tract infection requiring drainage/frequent hospitalization (i.e., greater than two times per year), and/or requiring continuous intensive management.  The Board notes that the Veteran's disability does not meet any of these criteria.    

The potential application of various provisions of Title 38 of the Code of Federal Regulations have also been considered but the record does not present such "an exceptional or unusual disability picture as to render impractical the application of the regular rating schedule standards."  38 C.F.R. § 3.321(b)(1).  However, as discussed above, the evidentiary record in this case persuasively shows that the Veteran's symptoms squarely match the type and degree of the examples set forth under the criteria for the current 10 percent schedular rating.  Consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) is not appropriate in such a case where the rating criteria reasonably describe the Veteran's disability level and symptomatology.  See generally Thun v. Peak, 22 Vet.App. 111 (2008).  The Board therefore finds that referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1) is not warranted in this case.  

The Board is sympathetic to the Veteran's case.  However, disability ratings are based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The Veteran's benign prostate hypertrophy with urinary hesitancy has not impaired his earning capacity to the extent that an extraschedular rating.  To the contrary, the Veteran remains fully employed and has a total disability rating of 60 percent.  The Board recognizes that the Veteran is self-conscious of the fact that he takes extraordinarily long restroom breaks; and that this could cause embarrassment and/or the loss of his job.  If the Veteran's condition increases in severity, or he loses work as a result of the disability, he can always file a new claim for an increased rating.   

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for a rating in excess of 10 percent for benign prostate hypertrophy with urinary hesitancy must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

The appeal is denied.




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


